Name: Commission Regulation (EEC) No 1733/89 of 19 June 1989 re-establishing the levying of customs duties on artificial lowers, foliage and fruit, falling within CN code 6702, originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: miscellaneous industries;  tariff policy
 Date Published: nan

 20 . 6 . 89 Official Journal of the European Communities No L 171 / 19 COMMISSION REGULATION (EEC) No 1733/89 of 19 June 1989 re-establishing the levying of customs duties on artificial lowers, foliage and fruit, falling within CN code 6702, originating in China, to which the preferentialo tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply these products into the community originating in China, reached the reference base in question after being charged thereagainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against China, HAS ADOPTED THIS REGULATION : Article 1 As from 23 June 1989 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 4257/88 , shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, N Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 1 5 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 4257/88, duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 14 ; Whereas, as provided for in Article 14, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 6 % of the total importations into , the Community, originating from third countries in 1987 ; Whereas, in the case of artificial flowers, foliage and fruit, falling within CN code 6702 the reference base is fixed at ECU 9 044 000 ; whereas, on 9 March 1989, imports of CN code Description 6702 Artificial flowers, foliage and fruit and parts thereof ; articles made of artificial flowers, foliage of fruit Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1989 . For the Commission Christiane SCRIVENER Afember of the Commission () OJ No L 375, 31 . 12 . 1988 , p . 1 .